UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7407


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

DAVE ANDRAE    TAYLOR,   a/k/a   Indian,   a/k/a   Nicholas,   a/k/a
Spike,

                 Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Robert E. Payne, Senior
District Judge. (3:99-cr-00145-REP-2)


Submitted:    January 20, 2016              Decided:   February 5, 2016


Before WILKINSON and KEENAN, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro           Se.    Heather L. Hart,
Assistant United States Attorney,           Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Dave   Andrae   Taylor     appeals      the   district    court’s    order

denying relief on his motion under 18 U.S.C. § 3582(c)(2) (2012)

for reduction of sentence.            We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.                United States v. Taylor, No.

3:99-cr-00145-REP-2 (E.D. Va. Aug. 31, 2015).                 We dispense with

oral    argument   because      the    facts   and   legal    contentions      are

adequately    presented   in     the    materials    before     this   court   and

argument would not aid the decisional process.

                                                                        AFFIRMED




                                         2